Citation Nr: 0718454	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to March 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
May 2004, prior to the initial decision on the claim in July 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the May 2004 letter stated, "To 
establish an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  Additionally, the 
September 2004 statement of the case (SOC) and the May 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  In fact, the September 2004 SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected PTSD, namely Diagnostic Code 
9411.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the May 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2004 letter stated that it was 
still his responsibility to support his claim with 
appropriate evidence and to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Because each of the four content 
requirements of notice has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation for PTSD, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation for his PTSD.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also afforded VA 
examinations in June 2004 and April 2005.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
PTSD.  The medical evidence of record does not show him to 
have occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  The April 2005 VA PTSD examiner indicated 
that the veteran no formal disorder of thought, and his 
cognition was intact with clear perception.  The April 2005 
VA mental examiner also commented that the veteran's thoughts 
were sequential and adequately elaborated without psychotic 
features, and he considered the veteran's insight and 
judgement to be fair.  

The Board further notes that there is no indication that the 
veteran has obsessional rituals which interfere with routine 
activities veteran.  There is also no evidence of 
intermittently illogical, obscure, or irrelevant speech.  In 
fact, the June 2004 VA examiner indicated that the veteran's 
speech was normal in rate and rhythm.  Nor has the veteran 
been shown to have spatial disorientation.  In this regard, 
the June 2004 VA examination found the veteran to be oriented 
to person, place, and date, and the April 2005 VA mental 
examiner indicated that veteran was fully alert and oriented.  

In addition, the Board notes that the veteran does not have 
suicidal ideation.  In particular, he denied having any 
suicidal or homicidal ideation at the time of his June 2004 
and April 2005 VA PTSD examinations.  The veteran did tell 
the Aril 2005 VA mental examiner that he had had occasional 
thoughts of suicide, but denied having any plan or intention.  
In fact, he stated that those thoughts had occurred in the 
past and denied having any current suicidal ideation.

In addition, the medical evidence of record does not show the 
veteran to have near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively.  In fact, the veteran told the June 2004 VA 
examiner that he sometimes gets more depressed in the winter, 
but that it never lasts more than a couple of days.  The 
examiner also indicated that he could not determine if the 
veteran had a panic disorder due to his answers and 
occasional hostility, i.e. refusal to answer questions.  As 
such, there is no showing that the veteran has near-
continuous depression or panic.  

Moreover, the veteran does not appear to have neglect of 
personal appearance and hygiene.  The June 2004 VA examiner 
indicated that the veteran was dressed casually and that his 
grooming and hygiene were fair, and the April 2005 VA mental 
examiner stated that he was only slightly unkempt.

The Board does observe that the veteran divorced over 20 
years ago and that he told the June 2004 VA examiner that he 
has very limited relationships.   However, he also reported 
being somewhat close to his mother and indicated that he is 
friends with other veterans.  Additionally, he told the April 
2005 VA examiner that he visits his mother once a week and 
sees his stepbrother two to four times per month and has a 
good relationship with him.  He also reported having a friend 
that stops by his house one to two times a week.  As such, 
the veteran does appear to have some ability to establish and 
maintain effective relationships.  

The Board also acknowledges the June 2004 VA examiner's 
comment that the veteran's disturbances seem to cause 
clinically significant impairment in occupational function as 
well as the April 2005 VA PTSD examiner's observation that 
the veteran last full-time job was probably 15 years ago.  
However, the veteran has indicated that he is employed part-
time.  In fact, the June 2004 VA examiner stated that the 
veteran had moderate symptoms and difficulty for having 
conflicts at work, but did note that the veteran was trying 
to seek employment and do some productive things in his life.  
Moreover, the veteran told the April 2005 VA PTSD examiner 
that he had good attendance at his part-time job and denied 
any loss of work due to his psychiatric symptoms.  In 
addition, the April 2005 VA PTSD examiner stated that the 
veteran had not any hospitalizations or outpatient care for 
PTSD during the previous year.  

The Board would also observe that the veteran has been 
evaluated as having a GAF score between 44 and 51.  A GAF 
score between.  A GAF score ranging 41 to 50 is contemplated 
for serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score between 51 and 60 reflects moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning. See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Accordingly, the 
Board finds that the schedular criteria for the next higher 
70 percent disability evaluation have not been met.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for an increased evaluation 
for PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the veteran's 
service-connected PTSD has not caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


